MOORE, Circuit Judge,
dissenting:
While I agree wholeheartedly with the court’s legal analysis, I must respectfully dissent from the conclusion that the counterclaim complies with Fed.R.Civ.P. 9(b). I agree with the trial court’s observation that the paper “is far from the ‘simple, concise and direct’ pleading required by Fed.R.Civ.P. 8(e).” Seattle-First National Bank v. Carlstedt, 101 F.R.D. 715, 720 (1984). Indeed, the counterclaim is a prolix tale of woe which requires an industrious effort to find the significant averments.
While there are certainly allegations of wrongdoing which would satisfy the pleading requirements of a securities fraud case, the trial court aptly pointed out the defendants in their counterclaim “have failed entirely to allege facts and circumstances, other than generalities that appear to apply to any up-stream bank doing business with Penn Square during the four year period preceding its collapse, that would connect Seattle-First with the making of these misrepresentations in any way.” Seattle-First, 101 F.R.D. at 722.1
To say that the prolix claims made in the counterclaim satisfy the particularity requirements of Rule 9(e) is a more charitable application of the rule than I am willing to grant. I simply read the papers differently from the rest of the court and would affirm the judgment of the district court.

. Also telling is the trial court’s finding in its ruling on the motion to amend the counterclaim: "There is still no allegation of even a single instance when Seattle-First had direct contact with the defendants prior to its first attempts to collect on the notes involved herein in July of 1983, some nineteen months after defendants executed the notes and purchased their interest in Onyx." Seattle-First, 101 F.R.D. at 726 (emphasis added).